May 22, 2018




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          JOYCE CREAVEN, Appellant

NO. 14-17-00128-CV                          V.

                       CAROLINE CREAVEN, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Caroline
Creaven, signed January 4, 2017, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the judgment
of the court below REVERSED and REMAND the cause for proceedings in
accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Caroline Creaven.



      We further order this decision certified below for observance.